John I. Purtle, Justice, dissenting. I dissent because I feel the majority has applied a criminal law ex post facto and i rendered an erroneous construction of another statute. When appellant committed the crime in 1975, the criminal statute or rules relating to parole was that he would have to serve one third of his sentence before becoming eligible for parole. The day before appellant was sentenced the General Assembly changed the law to require inmates in appellant’s classification to serve one half of their sentence before being eligible for parole. Acts of 1977, No. 93, Section 2 (A), states: Persons who committed felonies prior to April 1, 1977, and were convicted and incarcerated for the same, shall be eligible for release on parole in accordance with the parole eligibility law in effect at the time such crime was committed. An act of the General Assembly should be construed from the plain language used therein. Act 93 most most clearly states that persons who committed felonies prior to April 1, 1977, and were convicted and incarcerated would be eligible for parole in accordance with the law in effect at the time the crime was committed. Clearly appellant fell under the rule requiring him to serve one third of his time before being eligible for parole because such was the law at the time he committed the offense. Act 1161 was passed after the appellant committed the crime for which he was incarcerated. It is true he was sentenced at a time when the parole eligibility was one half of a sentence in contrast to the one third which was in effect at the time of the commission of the crime. To me the more strict statute is clearly in violation of Art. 2 § 17 of the Constitution of Arkansas. I also think it is contrary to the general holding in David v. Mabry, 266 Ark. 487, 585 S.W. 2d 949 (1979). Therefore, I would reverse the trial court and hold appellant eligible for parole when he had served one third of his sentence.